Exhibit 10.29

 

LOGO [g51810img01.jpg]

 

LOGO [g51810img02.jpg]

December 18, 2006

  

99 PARK AVENUE

NEW YORK, N.Y. 10016

(212) 697-4200

         

Cygne Designs, Inc.

11 West 42nd Street

New York, New York 10036

 

  Re: Factoring Agreement dated July 31, 2005

Gentlemen:

We refer to the Factoring Agreement dated as of July 31, 2005 (as amended, the
“Factoring Agreement”), which among other things sets forth the terms on which
Milberg Factors, Inc. (“Milberg”) has agreed to make certain discretionary
advances available to Cygne Designs, Inc. (the “Borrower”). All capitalized
terms used but not defined herein shall have the respective meanings ascribed to
such terms in the Factoring Agreement.

WHEREAS, the Factoring Agreement, without limiting Milberg’s discretion with
respect to the provision of advances, requires that the Borrower be in
compliance with certain financial covenants; and

WHEREAS, in November 2006 the accountants of the Borrower have advised the
Borrower that a deferred tax liability of the Borrower must be reflected on the
financial statements of the Borrower;

WHEREAS, the inclusion of such deferred tax liability has caused the Borrower to
fail to be in compliance with certain financial covenants during the period
beginning on October 31, 2006 and continuing through the date hereof; and

WHEREAS, the Borrower has requested that Milberg waive and consent to such
non-compliance (without in any way limiting Milberg’s discretion with respect to
the provision of any such advances) for the period beginning on October 31, 2006
through January 31, 2007.

NOW, THEREFORE:

 

1. Milberg hereby waives and consents to the Borrower’s breach of, and
non-compliance with (i) the restriction on payments in respect of the
Subordinated Promissory Note set forth in Section 6(a) of the Factoring
Agreement solely with respect to the Borrower’s October 31, 2006 payment in
respect of the Subordinated Promissory Note; and (ii) the Tangible Net Worth
covenant set forth in clause (o) of the definition of “Event of Default” in
Section 6 of the Factoring Agreement (together, the “Applicable Financial



--------------------------------------------------------------------------------

Covenants”) for the period beginning on October 31, 2006 through January 31,
2007; provided that such waiver and consent shall be expressly conditioned on
the accuracy of the representations of, and the continued compliance from and
after the date hereof with the covenants by, the Borrower as set forth in
paragraphs 2 and 3 below. Such waiver and consent is specific to the breach of
the Applicable Financial Covenants with respect to the above specified period,
and shall in no way or manner be construed to apply to any other time period or
other term, condition, covenant or obligation continued in the Factoring
Agreement.

 

2. The Borrower represents and warrants to Milberg that:

 

  (a) the Borrower has not made any distribution, dividend or other payment to
its stockholders (in their capacity as such) or any payment in respect of the
Subordinated Promissory Note (other than the October 31, 2006 payment) during
the period beginning on October 31, 2006 through the date hereof;

 

  (b) except for the breach of the Applicable Financial Covenants described
above, each representation and warranty of the Borrower set forth in the
Factoring Agreement and all related agreements is, and will be, true and
accurate in all material respects as of the date such representation or warranty
was made or deemed made;

 

  (c) except for the breach of the Applicable Financial Covenants described
above, the Borrower is, and will be, in compliance with each covenant (financial
or otherwise) set forth in the Factoring Agreement and all related agreements.

 

3. In addition to, and not in limitation of, any restriction set forth in the
Factoring Agreement, the Borrower hereby agrees, confirms and covenants that,
without the prior written consent of Milberg, it shall not make any
distribution, dividend or other payment to its stockholders (in their capacity
as such) or any payment in respect of the Subordinated Promissory Note during
the period beginning on the date hereof through January 31, 2007.

The Borrower agrees, acknowledges and affirms that all advances made under the
Factoring Agreement are payable upon demand and that neither (i) this letter
agreement or anything herein, including, without limitation, the waiver and
consent to the breach of the Applicable Financial Covenants, nor (ii) the
enumeration in this letter agreement, or in any other document relating to such
advances, of specific obligations and/or conditions to the availability of such
advances shall not be construed to qualify, define or otherwise limit Milberg’s
right, power or ability, at any time, to make demand for payment of the entire
outstanding principal of and interest due under the Factoring Agreement.



--------------------------------------------------------------------------------

The Borrower acknowledges and agrees that, except as specifically set forth
above, all terms and conditions of the Factoring Agreement remain unchanged and
the Factoring Agreement remains in full force and effect. Subject to the waiver
and consent provided for herein, the Borrower hereby ratifies, confirms and
reaffirms all the terms and conditions in the Factoring Agreement.

All Security described in the Factoring Agreement and any related security
agreement entered into in connection therewith shall continue to secure all
indebtedness, liabilities and obligations of the Borrower to Milberg, and all
provisions, covenants and agreements contained in any related security agreement
are hereby confirmed, ratified and reaffirmed, a and each such agreement is and
shall remain in full force and effect.

Hubert Guez hereby acknowledges, ratifies and reaffirms his guaranty in favor of
Milberg dated as of July 31, 2006.

*****



--------------------------------------------------------------------------------

[Signature Page to December     , 2006 Consent and Waiver]

 

Very truly yours, MILBERG FACTORS, INC. By:  

/s/ William A. Zisfein

Name:   William A. Zisfein Title:   Senior Vice President

THE UNDERSIGNED EACH AGREE THAT THE TERMS AND CONDITIONS OF THE FOREGOING LETTER
AGREEMENT ARE HEREBY AGREED TO AND ACCEPTED AS OF THE DATE FIRST WRITTEN ABOVE.

Acknowledged, agreed to and accepted:

 

CYGNE DESIGNS, INC. By:  

/s/ Roy E. Green

Name:   Roy E. Green Title:   Chief Financial Officer, Treasurer and Secretary

 

GUARANTOR:

/s/ Hubert Guez

HUBERT GUEZ